   Case: 1:20-cr-00019-MWM Doc #: 33 Filed: 06/01/20 Page: 1 of 3 PAGEID #: 170




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                             :

                       Plaintiff,                     :

       vs.                                            :               Case No. 1:20CR019

KARIM RASHID,                                         :               Judge McFarland

                       Defendant.                     :

 NOTICE OF SUPPLEMENTAL AUTHORITY RELATED TO DEFENDANT KARIM
            RASHID’S MOTION TO DISMISS THE INDICTMENT

       Now comes the Defendant, Karim Rashid, by and through counsel, and hereby provides

notice of his intent to cite to supplemental authority at the hearing on June 4, 2020 related to the

above referenced motion.

       On May 7, 2020, the Supreme Court decided the case United States v. Sineneng-Smith,

140 S. Ct. 1575 (2020), wherein the Court struck down a Ninth Circuit decision in which the lower

court rendered opinion on legal issues that were not presented by the parties in the appeal. This

decision is directly relevant to the issue addressed in Section 1.B., pp. 5-6 of Mr. Rashid’s Reply

(R. 30). Specifically, the case rejects the government’s argument that the Sixth Circuit’s decision

in United States v. Chesney, 86 F.3d 564 (6th Cir. 1996) and its progeny have already addressed

the statutory construction argument raised in Mr. Rashid’s case. To this point, the Supreme Court

held that lower courts do not and cannot render opinions on legal issues not presented by the parties

in the appeal:

               In our adversarial system of adjudication, we follow the principle of party
       presentation. As this Court stated in Greenlaw v. United States, 554 U.S. 237
       (2008), “in both civil and criminal cases, in the first instance and on appeal ..., we
       rely on the parties to frame the issues for decision and assign to courts the role of
       neutral arbiter of matters the parties present.” Id. at 243. In criminal cases,
   Case: 1:20-cr-00019-MWM Doc #: 33 Filed: 06/01/20 Page: 2 of 3 PAGEID #: 171




       departures from the party presentation principle have usually occurred “to protect
       a pro se litigant's rights.” Id. at 244; see, e.g., Castro v. United States, 540 U.S.
       375, 381–383 (2003) (affirming courts' authority to recast pro se litigants' motions
       to “avoid an unnecessary dismissal” or “inappropriately stringent application of
       formal labeling requirements, or to create a better correspondence between the
       substance of a pro se motion's claim and its underlying legal basis” (citation
       omitted)). But as a general rule, our system “is designed around the premise that
       [parties represented by competent counsel] know what is best for them, and are
       responsible for advancing the facts and argument entitling them to relief.” Id. at
       386 (Scalia, J., concurring in part and concurring in judgment).

               In short: “[C]ourts are essentially passive instruments of government.”
       United States v. Samuels, 808 F.2d 1298, 1301 (8th Cir. 1987) (Arnold, J.,
       concurring in denial of reh'g en banc). They “do not, or should not, sally forth
       each day looking for wrongs to right. [They] wait for cases to come to [them], and
       when [cases arise, courts] normally decide only questions presented by the
       parties.” Id.

Sineneng-Smith, 140 S. Ct. at 1579.

       Thus, because the statutory construction argument raised in the present case was not

presented by any party in the Chesney appeal, nor in any of the other Sixth Circuit cases cited by

the government, the Sixth Circuit could not have rendered binding precedent on this issue for the

present case. As such, the important statutory construction argument in Mr. Rashid’s case is

presented to this Court in the first instance and is ripe for determination.

                                       Respectfully submitted,

                                       DEBORAH WILLIAMS
                                       FEDERAL PUBLIC DEFENDER

                                       s/ Richard Monahan
                                       Richard Monahan (0065648)
                                       First Assistant Federal Public Defender
                                       250 E. 5th Street, Suite 350
                                       Cincinnati, Ohio 45202
                                       (513) 929-4834

                                       Attorney for Defendant
                                       Karim Rashid




                                                  2
  Case: 1:20-cr-00019-MWM Doc #: 33 Filed: 06/01/20 Page: 3 of 3 PAGEID #: 172




                             CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served upon Tim Mangan, Assistant
United States Attorney, via Electronic Case Filing, on this 1st day of June, 2020.

                                  s/ Richard Monahan
                                  Richard Monahan




                                            3
